Citation Nr: 1412423	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left arm disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented testimony before the undersigned in March 2013, and a transcript of that hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that she suffers from a left arm disability as a result of receiving an in-service vaccination via a jet injector gun.  

Due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).

In November 2011, a VA physician opined that the Veteran's left arm condition was less likely than not related to her in-service vaccination.  As a rationale for that opinion, the examiner stated that in 22 years of active duty military service, he had not seen, read about, or had any knowledge of long-term pain and weakness related to pneumatic injections.  The Board finds that opinion to be inadequate for two reasons.  First, the examiner did not examine the Veteran to determine the nature of any left arm condition.  A physical examination and consideration of the Veteran's lay statements would add probative value to the examiner's conclusion.  Second, the examiner's rationale relies exclusively on not having encountered long-term effects of pneumatic injections.  That rationale does not address why it is less likely than not that effects are to occur.  Accordingly, on remand, the Veteran should be provided with an additional physical examination addressing the nature and etiology of any left arm disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician of appropriate expertise who has not already examined the Veteran.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be accomplished.  The examiner should offer an opinion with a complete rationale as to whether it is at least as likely as not (50 percent probability or greater) that any left arm disability is related to any incident in service.  For the purpose of the opinion, the examiner should assume that the Veteran has a current diagnosis of neuritis of the left axillary nerve, in addition to any other diagnoses that may be found on examination.  The examiner should also assume that the Veteran received a pneumatic injection in the left arm in service.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

